DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “has the following structural formulas”. Applicants are advised to amend this phrase to recite “has the following structural formula”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 2 recites the phrases “at most one of –X2- and -X3-“, “at most one of –X4- and -X5-“, “at most one of –X6- and -X7-“, and “at most one of –X8- and -X9-“ Applicants are advised to amend these phrases to recite “at most one of –X2- or -X3-“, “at most one of –X4- or -X5-“, “at most one of –X6- or -X7-“, and “at most one of –X8- or -X9-“  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “at least one of the first organic compound and the second organic compound”. Applicants are advised to amend this phrase to recite “at least one of the first organic compound or the second organic compound”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific first compounds that is an aromatic compound containing a triphenylboron heterocycle and second organic compound containing an aromatic fused heterocycle, does not reasonably provide enablement for all first organic compounds that are aromatic compounds containing a triphenylboron heterocycle and all second organic compounds containing an aromatic fused heterocycle. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and used the invention commensurate in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or 
Applying these factors to claim 1, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) for any triphenylboron heterocyclic other than the triphenylboron compounds disclosed on Pages 21 to 27 and any fused heterocyclic compounds other than those disclosed on Pages 27 to 46. Thus, the only portions of the specification that describe the compounds recited in claim 1 are those disclosed on Pages 21 to 46 and these sections of the Specification only disclose specific triphenylboron and fused heterocyclic compounds. 
Furthermore, in view of the breadth of claim 1 (cf. factor (a)) which encompasses innumerable triphenylboron heterocyclic and fused heterocyclic compounds, all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation “wherein, -L- is one selected from a single bond, a double bond and a triple bond, or L is one selected from the group consisting of an aromatic group with a ring atom number of 5 to 30 and a heteroaromatic group with a ring atom number of 5 to 30”. The recitation of the “double bond” and “triple bond” renders the scope of the claim confusing given that it is unclear how the compound recited in claim 2 can contain double or triple bonds for L and retain the aromatic character or structure of the benzene ring to which the L group is attached, i.e. the carbon atom containing L would have 5 or 6 bonds.

Claim 9 recites the limitation that “m is any integer from 1 to 4” which renders the scope of the claim confusing given that the structures recited in the claim do not recite or contain m. Furthermore, it is noted that the structure:

    PNG
    media_image1.png
    455
    277
    media_image1.png
    Greyscale
,


Claim 9 recites the chemical groups –N(R)-, -C(R)2, -Si(R)2-, C=N(R), C=C(R)2, P(R), and P(=O)R. However, the claim does not recite what chemical groups of structures are associated with R in the claims. Accordingly, in the interests of compact prosecution, pending rectification/clarification of the above, in the rejections set forth below R as recited in the claim will be associated with the chemical groups recited for R1, R2, and R6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzaki (US 2016/0079545) in view of Hatakeyama et al (US 2018/0040821).

Regarding claim 1, Fukuzaki discloses a composition for a light emitting layer in an organic electroluminescent device comprising (Abstract, [0018]-[0022], Page 50 – Compound 22):

    PNG
    media_image2.png
    312
    654
    media_image2.png
    Greyscale
.
From the above, it is clear that this compound corresponds to the claimed second compound comprising a fused heterocyclic, i.e. an indolocarbazole.
	The reference teaches all the claims limitations as set forth above. However, the reference does not disclose that the light emitting layer composition comprising a first organic compound, 
	Hatakeyama et al discloses a composition for a light emitting layer in an electroluminescent device comprising the compound (Abstract, [0018]-[0019] and [0219] – (1-1)):

    PNG
    media_image3.png
    230
    255
    media_image3.png
    Greyscale
,
which is substituted at an arbitrary position by a group represented by Formula (FG-1) ([0219]). The reference discloses FG-1 as (Page 65: FG-1-3):

    PNG
    media_image4.png
    86
    281
    media_image4.png
    Greyscale
.
From the above, it is clear that the compound disclosed by the reference corresponds to the recited second compound contains a triphenylboron as recited in the present claims. The reference discloses that the compound has excellent solubility in a solvent, and has high triplet energy despite of a low molecular weight material ([0016]).  Furthermore, by combining the compound is a host in combination with a phosphorescent material a light emitting layer-forming composition in the form of an ink composition having good film formability and storage stability can be obtained by a wet film formation method ([0016]).  Finally, the compound results in improved efficiency, lifetime, and driving voltage of an organic electroluminescent element using the ink composition is excellent ([0016]). 

	The combined disclosures of Fukuzaki and Hatakeyama et al do not disclose that the first and second compounds form an exciplex. However, the combined disclosures of Fukuzaki and Hatakeyama teach compounds (1-22) and (4-101), respectively, disclosed in the instant Specification as forming an exciplex. Therefore, it is reasonable that one of ordinary skill in the art would expect that the combination of compounds would necessarily form an exciplex as recited in the present claims.
Furthermore, the combined disclosures of Fukuzaki and Hatakeyama et al do not disclose that the organic mixture satisfies min(LUMOH1-HOMOH2, LUMOH2-HOMOH1)≤min(ET(H1), ET(H2))+0.1eV. However, the combination of teachings from Fukuzaki and Hatakeyama et al have rendered obvious the instantly compounds, i.e. the combined disclosures of Fukuzaki and Hatakeyama teach compounds (1-22) and (4-101), respectively, disclosed in the instant Specification. Therefore, it is reasonable that one of ordinary skill in the art would expect that the compounds disclosed by the reference would necessarily satisfy min(LUMOH1-HOMOH2, LUMOH2-HOMOH1)≤min(ET(H1), ET(H2))+0.1eV as recited in the present claims. 

Regarding claim 2, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses the compound:

    PNG
    media_image5.png
    236
    261
    media_image5.png
    Greyscale
,
corresponding to the formula recited in the present claims, where Z1 is “none”, and Z2 and Z3 are –O-. The group:

    PNG
    media_image6.png
    90
    284
    media_image6.png
    Greyscale
,
corresponds to the substituted Ar1-L-, where Ar1 is a C6 aromatic group and L is an aromatic group having 24 ring atoms. Alternatively, in the above group:

    PNG
    media_image7.png
    90
    284
    media_image7.png
    Greyscale
,
where L1 can be considered to be a C6 aromatic group and Ar1 is a C24 aromatic group.

Regarding claim 3, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses that Ar1 is phenyl, i.e. 

    PNG
    media_image8.png
    90
    76
    media_image8.png
    Greyscale
,
where A1-A6 are CR3, where R3 is H.

Regarding claim 4, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses that Ar1 is phenyl, i.e. 

    PNG
    media_image9.png
    66
    54
    media_image9.png
    Greyscale
.

Regarding claim 5, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses that Ar1 is phenyl, i.e. 

    PNG
    media_image9.png
    66
    54
    media_image9.png
    Greyscale
.

Regarding claim 6, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the compound:

    PNG
    media_image10.png
    160
    415
    media_image10.png
    Greyscale
.
This compound does not correspond to the recited compound:

    PNG
    media_image11.png
    201
    322
    media_image11.png
    Greyscale
.
However, the compound disclosed by the reference and that claimed are isomers - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference and thereby one of ordinary skill in the art would have arrived at the claimed invention. 



    PNG
    media_image12.png
    190
    307
    media_image12.png
    Greyscale
,
where p is an integer [1-5], m is an integer [0-4], n is an integer [0-5], and R is fluorine ([0110] and [0112]-[0114]). Thus, the reference discloses Ar1 is a C6 aromatic ring substituted with F, i.e. an electron-accepting group.

Regarding claim 8, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses that the electron-accepting group is F.

Regarding claim 9, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Fukuzaki discloses the compound:

    PNG
    media_image13.png
    312
    654
    media_image13.png
    Greyscale
,


    PNG
    media_image1.png
    455
    277
    media_image1.png
    Greyscale
,
where L1 is a C6 aromatic group; Ar2, Ar3, and Ar4 are C6 aromatic group; X1 and X3 are single bonds; X2 is -N(R), where R is a C6 aromatic group, n is two (2); and R1 and R2 are H.

Regarding claim 10, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Fukuzaki discloses a compound where Ar2, Ar3, and Ar4 are:

    PNG
    media_image9.png
    66
    54
    media_image9.png
    Greyscale
.

Regarding claim 11, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Fukuzaki discloses a compound where L1 is:

    PNG
    media_image9.png
    66
    54
    media_image9.png
    Greyscale
.



    PNG
    media_image2.png
    312
    654
    media_image2.png
    Greyscale
.

Regarding claim 13, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. Fukuzaki and Hatakeyama et al are silent with respect to at least one of the disclosed compounds satisfying (HOMO-HOMO-1))>0.2 eV.  However, the combination of teachings from Fukuzaki and Hatakeyama et al have rendered obvious the instantly claimed compounds, i.e. as discussed above the combined disclosures of Fukuzaki and Hatakeyama teach compounds (1-22) and (4-101), respectively disclosed in the instant Specification. Therefore, it is reasonable that one of ordinary skill in the art would expect that one of the disclosed by the prior art reference would necessarily satisfy satisfying (HOMO-HOMO-1))>0.2 eV as recited in the present claims.

Regarding claim 14, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. Fukuzaki and Hatakeyama et al are silent with respect the difference between the sublimation temperature of the first organic compound and that of the second organic compound does not exceed 30 K. However, the combination of teachings from Fukuzaki and Hatakeyama et al have rendered obvious the instantly claimed compounds, i.e. as 

Regarding claim 15, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Fukuzaki discloses that the composition comprises a light emitting compound.

Regarding claim 16, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Fukuzaki discloses that the light emitting layer is formed by wet film forming methods such as printing and spin-coating ([0655]-[0656]). Accordingly, it is clear that the reference discloses a formulation comprising the compounds and an organic solvent as recited in the present claims.

Regarding claim 17, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Fukuzaki discloses a composition for forming a light emitting device. Additionally, the reference discloses a light emitting device comprising the light emitting layer ([0018]-[0022]).

Regarding claim 18, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Fukuzaki discloses a light emitting device, i.e. an organic light emitting diode.



Regarding claim 21, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Fukuzaki discloses a compound given by recited formula:

    PNG
    media_image14.png
    239
    319
    media_image14.png
    Greyscale
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767